 
EXHIBIT 10.17

 
CONSULTING AGREEMENT
 
This Consulting Agreement ("the agreement "), effective as of Friday, May 21,
2010 which is entered into and by and between Hawk Systems, Inc , a Delaware
Corporation (herein referred to as "the Company") and A.S. Austin company a
(herein referred to as "the consultant")
 
RECITALS
 
WHEREAS, company is a publicly- held corporation with its stock trading on the
OTC BB Markets under the symbol HWSYD: and
 
WHEREAS, the Company desires to engage the services of consultant to represent
the company in the area of investor's communications and public relations with
existing shareholders, brokers, dealers, and other investment professionals as
to the company's current and proposed activities, and to consult with management
concerning such Company activities.
 
NOW THEREFORE, In Consideration of the promises and the mutual covenant and
agreements hereinafter set forth, the parties hereto covenant and agree as
follows:
 
 
1.
Term of Agreement, Company hereby agrees to retain the consultant to act in a
consulting capacity to the company and the consultant hereby agrees to provide
services to the company commencing on 05-21-2010 for a term of one year.

 
 
2.
Duties of Consultant, The consultant agrees that it will generally provide the
following services through its officers and employees during the term specified
in section 1:

 
 
a.
consult and assist the Company in developing and implementing appropriate plans
and means for presenting the company and its business plans, strategy and
personal to the financial community, and creating the foundation for subsequent
financial public relations efforts:

 
b.
Introduce the Company to the financial community.

 
c.
With the cooperation of the Company, maintain an awareness during the term of
this Agreement of the Company's plans, strategy and personnel, as they may
evolve during such a period, and consult and assist the Company in communicating
appropriate information regarding such plans, strategy and personnel to the
financial community;

 
d.
Assist and consult the Company with respect to its (i) relations with
stockholders (ii) relations with brokers, dealers, analysts and other investment
professional, and (iii) financial public generally;

 
e.
Perform the functions generally assigned to stockholder relations and public
relations depat
tments in major corporations, including responding to telephone

 
and written inquiries (which may be referred to the Consultant by the Company);
assisting in the preparation of press releases for the Company with the
Company's involvement and approval of all press releases, reports and
communications with or to shareholders, the investment community and the general
public; consulting with respect to the timing, form, distribution and other
matters related to such releases, reports and communications; and at the
Company's request and subject to the Company's securing its own rights to the
use of its names, marks, and logos, consulting with respect to corporate
symbols, logos, names, the presentation of such symbols, logos and other matters
relating to corporate image.

 



 
 

--------------------------------------------------------------------------------

 

 
 
f.
Upon the Company's direction and approval, disseminate information regarding the
company to shareholders, brokers, dealers, and other investment community
professional and the general investing public.

 
g.
Upon the Company's approval conduct meetings, in person or by the telephone,
with , brokers, dealers, analyst and other investment professionals to
communicate with them regarding the company's plans, goals and activities the
company in preparing for press conferences and other forums involving the media,
investment professionals and the general investment public.

 
h.
At the Company's request , review business plans, strategies, mission statements
budgets, proposed transactions and other plans for the purpose of advising the
company of the public relations implications thereof; and

 
i.
Otherwise perform as the company's consultant for public relations with the
financial professionals.

 
 
3.
Allocation of Time and Energies. The consultant herby promises to perform and
discharge faithfully the responsibilities which may be assigned to the
consultant from time to time by the officers and dully authorized
representatives of the company in connection with the conduct of its financial
and public relations and communication activities, so long as such activities
are in compliance with the applicable securities laws and regulations.
Consultant and staff shall diligently and thoroughly provide the consulting
services required hereunder. Although no specific hours-per day requirement will
be required, consultant and the company agree that consultant will perform the
duties set forth herein above in a diligent and professional manner. The parties
acknowledge and agree that a disproportionately large amount of the effort to be
expended and the cost to be incurred by the consultant and the benefits to be
received by the company are expected to occur within or shortly after the first
two months of the effectiveness of this Agreement. It is explicitly understood
that consultant's performance of it duties hereunder will in no way be measured
by the price of the company's common stock nor the trading volume of the
company's common stock. It is also understood that the company is entering into
this agreement with A.S. Austin Company or Andrew S. Austin (ASA) a Nevada
Corporation and not any individual member of ASA and as such , Consultant will
not be deemed to have breached this Agreement if any member, officer or director
of ASA leaves the firm or dies or becomes physically unable to perform any
meaningful activities during the term of this agreement, provided the Consultant
otherwise performs its obligation under this Agreement.

 
 
4.
Remuneration. As full and complete compensation for services in this agreement,
the company shall compensate ASA as follows:

 
4.1 For undertaking this engagement and for other good and valuable
consideration, the company agrees to Issue to the Consultant a total 7500,000
shares common stock of Hawk Systems, Inc, as a "Commencement Bonus", with the
750,000 shares of the company's common stock to be delivered to consultant
within five (5) days business days of 5/21/2010 This commencement bonus shall be
issued to the Consultant immediately following the execution of this agreement
and shall, when issued and delivered to Consultant, be fully paid and
non-assessable. The Company understands and agrees that Consultant has foregone
significant opportunities to accept this engagement and that the Company derives
substantial benefits from the execution of this agreement and the ability to
announce its relationship with consultant. The 750,000 shares of common stock
issued as a Commencement Bonus, therefore, constitute payments for consultant's
agreement to consult to the Company and are nonrefundable, non-apportionable,
and non-ratable retainer, such shares of common stock are not a prepayment for
future services. If the company decides to terminate this Agreement prior to
05-20-2011 for any reason whatsoever, it is agreed and understood that
Consultant will not be requested or demanded by the company to return any of the
shares of common stock paid to it as Commencement Bonus hereunder. Further if
and in the event the Company is acquired in whole or in part, during the term of
this agreement, it is agreed and understood Consultant will not be requested or
demanded by the Company to return any of the 750,000 shares of common stock paid
to it hereunder. It is further agreed that if at any time during the term of
this agreement, the Company or substantially all of the assets are merged with
or acquired by another entity, or some other change occurs in the legal entity
that constitutes the Company, the Consultant shall retain and will not be
requested by the Company to return any of the Commencement Bonus 750,000 shares.

 
 

--------------------------------------------------------------------------------

 

 
 
4.2 The Commencement Bonus shares issued pursuant to this agreement shall be
issued in the names of A. S. Austin Company TAX ID# 20-4970311.
 
4.3 With each transfer of shares of the common stock to be issued pursuant to
this agreement ( Collectively, the "shares"), Company shall cause to be issued a
certificate representing the common stock and a written Opinion of counsel for
the Company stating that said shares are validly issued fully paid and non
assessable and that the issuance and eventual transfer of them to consultant has
been dully authorized by the Company. Company verifies that all shares issued to
consultant pursuant to this agreement shall have been validly issued, fully paid
and non-assessable and that the issuance and any transfer of them to Consultant
shall have been duly authorized by the company's board of directors.
 
4.4 Consultant acknowledges that the shares of common stock to be issued
pursuant to this Agreement ( Collectively the "shares") have not been registered
under the securities Act of 1933, and accordingly are "restricted securities"
within the meaning of Rule 144 of the act. As such, the shares may not be resold
or transferred unless the Company has received an opinion of counsel reasonably
satisfactory to the Company that such resale or transfer is exempt from the
registration requirements of the Act.
 
4.5 Grant of Warrants. The company shall grant and deliver to A. S. Austin
Company warrants (the Warrants) to purchase up to 500,000 shares of the common
stock (the Common Stock). Such warrants to be granted ratably over the term of
this Agreement on the first day of each Calendar Month. The warrants shall be
exercisable at any time or from time to time commencing on The grant date at an
exercise price of $ .55 per share, subject to customary stock splits and the
like and payable in cash (including check, bank draft or money order).

 
 

--------------------------------------------------------------------------------

 
 
4.6 In connection with the acquisition of the shares, hereunder, the Consultant
represents and warrants to the Company, to the best of its/his knowledge, as
follows.
 
 
a.
Consultant acknowledges that the Consultant has been afforded the opportunity to
ask questions of and receive answers from duly authorized officers and other
representatives of the Company concerning an investment in the shares and any
additional information which the consultant has requested.

 
 
b.
Consultant's investment in restricted securities is reasonable in relation to
the consultant's net worth, which is in excess of ten (10) times the
consultant's cost basis in shares. Consultant has had experience in investments
in restricted and publicly traded securities, and Consultant has had experience
in investments in speculative securities and other investments which involve the
risk of loss of investments. Consultant acknowledges that an investment in the
shares is speculative and involves the risk of loss. Consultant has the request
knowledge to assess the relative merits and risk of this investment without the
necessity of relying upon other advisors, and consultant can afford the risk of
loss of his entire investment in the shares. Consultant is (i) an accredited
investor as that term is defined in Regulation D promulgated under the
Securities Act of 1933, and (ii) a purchaser described in section 25102(f) (2)
of the California Corporate Securities Law of 1968, as amended.

 
c.
Consultant is acquiring the shares for the Consultants own account for long
—term investment and not with a view toward resale or distribution thereof
except in accordance with applicable laws.

 
4.7 Additionally, for a period of two years after the effective date hereof,
should the Company make any public offering of its securities pursuant to an
effective registration statement under the securities act of 1933 or 1934 as
amended, Consultant shall be entitled, and the Company agrees to include in such
registration any or all of the common stock given to consultant by the company
as consideration hereunder (commonly referred to as "Piggyback Registration
Rights"). Such piggyback registration rights include, at the consultants option
registration on Form S-1. All such registration rights shall be subject to
customary market stand — off and underwriter cutback provisions.
 
 
5.
Non-Assignable of services; Consultant's services under this contract are
offered to Company only and may not be assigned by Company to any entity with
which Company merges or which acquires the Company or substantially all or its
assets. In the event of such merger or acquisition, all compensation to
Consultant herein under the schedules set forth herein remain due and payable,
and any compensation received by the Consultant may be retained in the entirely
by Consultant, all without any reduction or pro-rating and shall be considered
and remain fully paid and non-assessable.
 
Not withstanding the non-assignability of Consultant's services, Company shall
assure that in the event of any merger, acquisition or similar change in form of
entity, that its successor entity shall agree to complete all obligation to
Consultant, including the provision and transfer of all compensation herein, and
the perseveration of the value
thereof consistent with the rights granted to Consultant by the Company herein,
and to shareholders.

 
 
 

--------------------------------------------------------------------------------

 

 
 
 
 
 
6. 
Expenses: Consultant agrees to pay for all its expenses (phone, mailing, labor,
etc.) other than extraordinary items (travel required by or specifically
requested by the Company, luncheons or dinners to large groups of investments
professionals, mass faxing to a sizable percentage of the Company's
shareholders, investor conference calls, print advertisements in publications,
etc.) approved by the Company prior to its incurring an obligation for
reimbursement.

 
 
7. 
Indemnification The Company warrants and represents that all oral communications
written documents or material furnished to Consultant by the Company with
respect to financial affairs operations profitability and strategic planning of
the Company are accurate and Consultant may rely upon the accuracy thereof
without independent investigation. The Company will protect, indemnify and hold
harmless Consultant against any claims or litigation including any damages,
liability, cost, and reasonable attorneys fees as incurred with respect thereto
resulting from Consultant's communication or dissemination of any said
information, documents or materials excluding any such claims or litigation
resulting from Consultant's communication or dissemination of information not
provided or authorized by the Company.

 
 
8.
Representations Consultant represents that it is not required to maintain any
licenses and registrations under federal or any state regulations necessary to
perform the services set forth herein. Consultant acknowledges that to the best
of its knowledge the performance of services set forth under this agreement will
not violate any rule or provision of any regulatory agency having jurisdiction
over consultant. Consultant acknowledges that to the best of its knowledge,
consultant and its officers and directors are not subject to any investigation,
claim, decree or judgment involving and violation of the SEC or securities laws.
Consultant further acknowledges that it is not a security Broker Dealer or a
registered investment advisor. Company acknowledges that to the best of its
knowledge that it has not violated any rule or provision of any regulatory
agency having jurisdiction over the company. Company acknowledges that to the
best of its knowledge company is not the subject of any investigation, claim,
degree or judgment involving any violation of the SEC or securities laws.

 
 
9.
Legal Representations The Company acknowledges that it has been represented by
independent legal counsel in the preparation of the agreement. Consultant
represents that it has consulted with independent legal counsel and /or tax,
financial and business advisors to the extent the Consultant deemed necessary.

 
 
10. 
Status as Independent Contractor Consultant's engagement pursuant to this
agreement shall be as independent contractor, and not as an employee, officer or
other agent of the Company. Neither party to this agreement shall represent or
hold itself out to be the employer of the other. Consultant further acknowledges
the consideration provided hereinabove is a gross amount of consideration and
that the company will not withhold from such consideration any amounts as to
income taxes, social security payments or any other payroll taxes. All such
income taxes and other such payment shall be made or provided for by Consultant
and the Company shall have no responsibility or duties regarding such matters.
Neither the Company nor the Consultant possesses the authority to bind each
other in any agreements without the express written consent of the entity to be
bound.

 
 
   
 
 

 
 

--------------------------------------------------------------------------------

 

 
 
 
11.
Attorney's Fee If any legal action or any arbitration or other proceeding is
brought for the enforcement of interpretation of this Agreement or because of an
alleged dispute, breach, default or misrepresentation in connection with or
related to this agreement the successful or prevailing party shall be entitled
to recover reasonable attorneys fees and other cost in connection with that
action or proceeding in addition to any other relief to which it or they may be
entitled.

 
 
12. 
Waiver: The waiver by either of a breach or any provision of this Agreement by
the other party shall not operate or be construed as a waiver of any subsequent
breach by such other party.

 
 
13. 
Notices: All notices, requests and other communications hereunder shall be
deemed to be duly given if sent by U.S. postage prepaid, addressed to the other
party at the address set forth herein below.
 
    Company: Hawk Systems, Inc
 
    Contact Person: Michael Diamant
    Address: 2385 NW Executive Center Drive Suite 100 City: Boca Raton
    State: Florida
    Zip: 33431
   
    Consultant:
 
    A.S. Austin Company/ Andrew S. Austin 1265 Avocado Blvd # 104-402
    El Cajon, CA 92020
 
It is understood that either party may change the address to which notices for
it shall be addressed by providing notice of such a change to the other party in
the manner set forth in this paragraph.
 

 
 
14.
Choice of Jurisdiction and Venue: This agreement shall be governed by, construed
and enforced in accordance with the laws of California. The parties agree that
San Diego County, CA will be the venue of any dispute and will have jurisdiction
over all parties.

 
 
15.
Arbitration: Any controversy or claim arising out of or relating to this
agreement, or the alleged breach thereof or relating to consultants activities
or remuneration under this agreement shall be binding arbitration in California.
In accordance with the applicable rules of the American Arbitration Association,
and judgment on the award rendered by the arbitTator(s) shall be binding on the
parties and may be entered in any court having jurisdiction as provided by
paragraph 14 herein. The provisions of Title 9 of part 3 of the California Code
of Civil procedure, including section 1283.05 and successor statutes, permitting
expanded discovery proceedings shall be applicable to all disputes that are
arbitrated under this paragraph.

 
 
16.
Complete Agreement: This Agreement contains the entire agreement of the parties
relating to the subject matter hereof. This Agreement and its terms may not be
changed orally but only by an agreement in writing signed by the party against
whom enforcement of any waiver, change, modification, extension or discharge is
sought.

 
       

 
 

--------------------------------------------------------------------------------

 

 

 AGREED TO:           “COMPANY”    Hawk Systems, Inc.          
Date: 5/21/2010
By:
/s/ Michael Diamant                   “CONSULTANT”  A.S. AUSTIN COMPANY        
  Date: 5/21/2010   By:         Andrew S. Austin, President          
